Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 24-32 of D. Dellinger et al., US 16/793,808 (Feb. 18, 2020) are pending and in condition for allowance.  

Withdrawal Claim Objections

Objection to claim 32 on the grounds that it is not punctuated with a period is withdrawn in view of Applicant’s amendment.  MPEP § 608.01(m).  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claim 25 under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 25 recitation of “affinity tag is a fluorous or a hydrophobic tag with a cLogP value of at least 3” is unclear is withdrawn in view of Applicant’s amendment.  

Withdrawal Non-Statutory Double Patenting

Rejection of claims 24-32 on the ground of nonstatutory double patenting as being unpatentable over conflicting claim 22 of D. Dellinger et al., US 11,299,483 (2022) (“the ‘483 patent”) is withdrawn in view of Applicant’s filing of a terminal disclaimer.  


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 24-32 are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is B. Karwowski et al., 24 Nucleosides, Nucleotides, and Nucleic Acids, 1111-1114 (2005) (“Karwowski”).  Karwowski discloses that 4,5-bis(ethoxycarbonyl)-[1,3]dioxolan-2-yl is a suitable protecting for the 2’-hydroxyl function in the chemical synthesis of RNA.  Karwowski at Abstract.  To demonstrate the concept, Karwowski discloses the following two oligonucleotide conjugates.  Karwowski at page 1113, Fig. 2.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Karwowski compounds 9 and 10 are respectively protected at the 2’-position with the following orthoester groups (1) and (2) that meet each and every limitation of claim 24 formula (IV):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

where the –C(O)O-Et and -C(O)NH2 functions meet the claim 24 limitation of “affinity tag” (see Claim Interpretation above).  Karwowski compounds 9 and 10 differ from claim 24 in that the orthoester groups are located at the 2’ position of the sugar.  On the other hand, claim 24 is limited to the orthoester at the 3’- or 5’-position.  Karwowski is directed to use of the orthoester moieties as 2’-OH protecting groups in RNA synthesis.  The current application is directed to the use of orthoester groups at the 3’- or 5’-position as affinity tags to promote isolation/purification of oligonucleotide conjugates.  Karwowski, directed to a different concept, does not motivate one of ordinary skill to employ orthoesters (1) or (2) at the sugar 3’- or 5’-position of an oligonucleotide.  MPEP § 2142.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622